DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 02/07/2022.
Claims 1-6, 8-12, and 14-15 have been amended.
Claims 7 and 13 have been cancelled.
Claims 1-6, 8-12, and 14-15 are pending.
Claims 1-6, 8-12, and 14-15 are rejected.

Response to Amendment
In the Remarks filed 02/07/2022, Applicant has amended:
The abstract of the Specification to bring the length under the 150 word limit. The Examiner therefore withdraws the objection to the Specification made in the non-final Office action dated 11/05/2021. Further review of the specification has determined additional issues resulting in objections identified within the current action.

Response to Arguments
In Remarks filed on 02/07/2022, Applicant substantially argues:
The applied reference Tomishima fails to disclose the amended limitations of claim 1, and similarly amended claim 15, including limitations directed to wherein a first signal line is commonly connected to the at least two storage elements and that the bit is in abnormal state when the potential of the first signal line is substantially equal to an intermediate potential between the respective second signal lines of the first and second storage elements. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of claims 2-6, 8-12, and 14 by virtue of dependency on claim 1 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated February 7, 2022.

Drawings
The drawings are objected to because Figure 5 does not correctly display information as detailed in the disclosure. In particular, Specification Paragraph [0047] refers to the right side of Figure 5 as element L136 being connected to power supply voltage VDD and element L137 as being connected to ground GND. Figure 5 however does not reflect this orientation despite indicated the current flow as being opposite to the left side of Figure 5 which has the same orientation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Paragraph [0047] refers to MTJ elements M131 and M132. When referring to the right side of Figure 5, recitation of element M131 is made twice as opposed to correctly indicating M131 and M132.  
Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 recites “each state of the plurality of states includes a magnetization direction of a corresponding storage element of the at least two storage element.” Herein “two storage element” should be amended as “two storage elements” in order to address the typographical error of referring to the plural.
Claim 15 recites the similar issue as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a respective second signal line of the plurality of second signal lines via a respective storage element" in lines 8-9. Claim 1 already recites “a respective second signal line” and “a respective storage element” and therefore the recitation in claim 9 does not have proper antecedent basis for the terms on which the claim depends.   
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima (US 2016/0259676) in view of Saito et al. (US 2018/0067793).

Regarding claim 1, Tomishima discloses a semiconductor storage device comprising: a plurality of storage elements ([0031] Writing a binary '0 or '1 (i a logic low or a logic high, respectively) into complementary MTJ bit-cell 100 typically involves driving an applied current through, or voltage across, the resistive element in the cell (here, the MTJ device) to force it into a higher-resistivity or a lower-resistivity state (e.g., by means of spin transfer torque with STT-MRAM, heating with PCM, metal migration with ReRAM, or metal ion flow with CBRAM).); a control unit configured to: assign one bit to at least two storage elements of the plurality of storage elements; and control application of a first voltage to each storage element of the at least two storage elements corresponding to the bit ([0040] Here, one complementary MTJ bit-cell 301 (same as MTJ bit-cell 100) is shown, which is part of Complementary Resistive Memory 301. In some embodiments, Access Devices (AD) 302 include first Access Device AD1 and second Access Device AD2. In some embodiments, AD1 and AD2 are implemented as pass-gates (e.g., transmission gates) controllable by csl (i.e., column select line) and cslb signals, where cslb is a complementary signal of csl and may be generated by inverter inv1.), wherein each storage element of the at least two storage elements in configured to transition to one of a plurality of states based on the application of the first voltage, and each state of the plurality of states indicates a magnetization direction of a corresponding storage element of the at least two storage element ([0025-0026]); a first signal line commonly connected to the at least two storage elements; a first transistor connected to a first storage element of the at least two storage elements; a plurality of second signal lines, wherein each second signal line of the plurality of second signal lines connected to a respective storage element of the at least two storage elements, wherein the first storage element is connected to: the first signal line at a first end of the first storage element, and a respective second signal line of the plurality of second signal lines via the first transistor at a second end of the first storage element, wherein the first end is opposite to the second end; ([0022] Complementary bit-cell 100 consists of two bit-cells, where each bit-cell includes a source transistor coupled in series to an MTJ device. For example, the bit-cell to the left includes MTJ1 device which is coupled in series to an n-type source transistor Ms1, where one layer of the MTJ1 device is coupled to a bit-line (BL), the gate terminal of transistor Ms1 is coupled to a word-line (WL), the source/drain terminal of transistor Ms1 is coupled to a source-line (SL), and the drain/source terminal of transistor Ms1 is coupled to another terminal of the MTJ1 device. Likewise, the bit-cell to the right includes MTJ2 device which is coupled in series to an n-type source transistor Ms2, where one layer of the MTJ2 device is coupled to a complementary bit-line (BLB), the gate terminal of transistor Ms2 is coupled to the WL, the source/drain terminal of transistor Ms2 is coupled to a complementary source-line (SLB), and the drain/source terminal of transistor Ms2 is coupled to another terminal of the MTJ2 device.) and a determination unit configured to: determine that the bit is in a normal state in a case where the first storage element is in a first state different from a second state of a second storage element of the at least two storage elements, wherein the plurality of states includes the first state and the second state; and determine that the bit is in an abnormal state in a case where: the at least two storage elements are in the same state, wherein the same state corresponds to one of the first state of the second state ([0001] A complementary Magnetic Tunneling Junction (MTJ) device can provide larger sensing margin than a single MTJ bit-cell based device. However, complementary MTJ based memory bit-cells may suffer from uncertain read issues when retention error occurs upon a read mode. Retention error generally refers to an error when one of the MTJs in the complementary MTJ based memory bit-cell is flipped resulting in a conflicting sensing mode with two MTJs storing the same values. [0029] The first column (from the left) is the initial state of the memory cell (e.g., whether complementary bit-cell 100 has an initial value of '0 or '1). For example, when MTJ1 device is conditioned in parallel state and MTJ2 device is conditioned in anti -parallel state, complementary bit-cell 100 stores a logic zero. Likewise, when MTJ2 device is conditioned in parallel state and MTJ1 device is conditioned in anti -parallel state, complementary bit-cell 100 stores a logic one.), and a potential of the first signal line is substantially equal to an intermediate potential between a potential of the respective second signal line of the first storage element and a potential of the respective second signal line of the second storage element ([0048] Physically, or statistically, the resistance values of the two MTJ devices are not completely the same but the difference is within the process variation range. However, as far as sensing by first SA 303 is concerned, the resistances sensed are almost the same even when the MTJ devices have slightly different resistances for the same state. For example, the resistance of MTJ1 device may be slightly higher than the resistance of MTJ2 device even when both tunneling junctions have the same magnetization directions for their respective free magnet layers. [0049] In this case, First SA 303 may not detect the fine resistance difference at all and the voltage level at the BL and BLB nodes is substantially the same as the intermediate level between Vcc and ground during the pre-determined read period. In some embodiments, these intermediate and almost same voltages are delivered to Second SA 401/305.). Herein it is disclosed by Tomishima that the MTJ values are considered correct when they are opposite values and it is otherwise detected as an error when a bit flip situation has occurred and both MTJ values reflect the same logic value. Each MTJ device forming the complimentary bit cells is indicated via the magnetization device representing different storage values. The word line may be the first signal line connected to a transistor element as claimed as both portions of the MTJ devices are connected to and each device has a respective BL and BLB line which may be considered as the respective second signal lines. These lines are connected to the respective transistor at different points which may be interpreted as opposite ends of the transistor. As disclosed by Tomishima, it is determined that there is an error exhibited by the MTJ devices when the bit cells output the same value. This is determined when the BL and BLB lines have the same voltage level thereby causing the read out value by the sense amplifier to be the same. In this manner, the first signal line may be the same potential as the intermediate voltage causing the voltage to charge respective lines to output the same state thereby indicating an abnormal state in the operation of the device. This is further supported by Saito as disclosed in Paragraphs [0111-0113] “The reference potential Vref in the normal read is set at the halfway potential (middle potential) of the reference potential Vref in each of the data 1 margin read and the data 0 margin read to be described later. For example, the reference potential Vref at the time of the normal read is set so that the electric current flowing through the MOS transistors M14 and M16 of the potential drawing-out unit 191 is greater than the electric current flowing through the memory cell 140 that stores data “0”, and smaller than the electric current flowing through the memory cell 140 that stores data “1.” [0112] In the normal read, the reference current Iref flows through the MOS transistors M16 and M15 from, the bit line 151k on the reference side to the low-potential-side power sources Vss. Accordingly, the potential of the bit line 151k is gradually drawn out at the predetermined speed (the first speed) and falls, as illustrated in FIG. 13A. [0113] When the memory cell 140 as the read target is in the erase state storing data “1”, for example, the threshold voltage of the memory transistor 142 is low as described above. Accordingly, an electric current flows through the memory cell 140 from the bit line 151j on the data side toward the source line 153 on the low voltage side. Then, as illustrated in FIG. 13A, the potential of the bit line 151j on the data side is drawn out at a speed faster than the speed in the bit line 151k on the reference side, and falls. Consequently, the potential of the bit line 151j on the data side becomes lower than the potential of the bit line 151k on the reference side, and the sense amplifier SA reads data “1” based on the difference of the potential of the bit line 151j and the potential of the bit line 151k.” Herein it is disclosed by Saito that the values read out by the sense amplifier are determined based on the current through the MTJ devices. In this context, it is presented by Tomishima that each MTJ device of the complimentary bit cells has slightly differing resistance values due to process variation but both devices will output the same value thereby indicating an error. As such, should the resistances be considered almost the same, the current flowing through each device will be considered the same and therefore the potential at the first signal line may be at the intermediate voltage at each device as current flows through to the respective BL and BLB lines. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the read out value is abnormal when the bit cells are in the same state and potential at the first signal line is the same as an intermediate potential due to MTJ device degradation (Saito [0119]). Tomishima and Saito are analogous art because they are from the same field of endeavor of managing complimentary bit cells.
Regarding claim 4, Tomishima further discloses the semiconductor storage device according to claim 1, wherein the control unit is further configured to control, in a case where data is written to the bit, the first storage element such that the first storage element is in the first state different from the second state of the second storage element ([0026] In the third mode, a one (i.e., logic high) is written to complementary bit-cell 100. For example, MTJ2 device is biased such that the free and pinned magnets of MTJ2 device have the same magnetization direction (i.e., parallel `P`) while MTJ1 device is biased such that the free and pinned magnets of the MTJ1 device have opposite magnetization direction (i.e., anti -parallel "AP"). A logic high is written to the MTJ1 device by asserting the WL (i.e., WL=1), asserting the BL (i.e., BL=1 and BLB=0), and de-asserting the SL (i.e., SL=0 and SLB=1). In the second and third modes, MTJ1 and MTJ2 devices are set to opposite values for the write operation.). Herein it is disclosed each MTJ device is set to a different state when data is written to the complimentary cell.
Regarding claim 5, Tomishima further discloses the semiconductor storage device according to claim 1 wherein the control unit is further configured to: control the application of the first voltage in a first direction to the first storage element; and control, in a case where first data is written to the bit, the application of the first voltage in a second direction different from the first direction to the first storage element, the first storage element is further configured to transition to the first state based on the first direction of the application of the first voltage is applied, and the second storage element is further configured to transition to the second state different from the first state based on the second direction of the application of the first voltage ([0031] and [0046]). As noted above, the magnetization direction of the MTJ devices may be in opposite directions. Therefore, in order to program a value to each MTJ device, application of voltage may be in opposite directions as according to the behavior of the devices thereby changing the states of the MTJ devices based on the direction of voltage applied.
Regarding claim 14, Tomishima further discloses the semiconductor storage device according to claim 1, wherein each storage element of the plurality of storage elements is a magnetic tunnel coupling element ([0004] FIG. 1A illustrates a complementary Magnetic Tunneling Junction (MTJ) memory bit-cell.). As disclosed herein, the storage elements are in the form of magnetic tunneling memory elements.
Regarding claim 15, Tomishima discloses an electronic apparatus comprising a semiconductor storage device, wherein the semiconductor storage device includes: a plurality of storage elements each of which transitions to any of a plurality of states in accordance with an applied voltage ([0031]); a control unit configured to: assign one bit to at least two storage elements of the plurality of storage elements; and control application of a first voltage to each storage element of the at least two storage elements corresponding to the bit ([0040] Here, one complementary MTJ bit-cell 301 (same as MTJ bit-cell 100) is shown, which is part of Complementary Resistive Memory 301. In some embodiments, Access Devices (AD) 302 include first Access Device AD1 and second Access Device AD2. In some embodiments, AD1 and AD2 are implemented as pass-gates (e.g., transmission gates) controllable by csl (i.e., column select line) and cslb signals, where cslb is a complementary signal of csl and may be generated by inverter inv1.), wherein each storage element of the at least two storage elements in configured to transition to one of a plurality of states based on the application of the first voltage, and each state of the plurality of states indicates a magnetization direction of a corresponding storage element of the at least two storage element ([0025-0026]); a first signal line commonly connected to the at least two storage elements; a first transistor connected to a first storage element of the at least two storage elements; a plurality of second signal lines, wherein each second signal line of the plurality of second signal lines connected to a respective storage element of the at least two storage elements, wherein the first storage element is connected to: the first signal line at a first end of the first storage element, and a respective second signal line of the plurality of second signal lines via the first transistor at a second end of the first storage element, wherein the first end is opposite to the second end; ([0022]) and a determination unit configured to: determine that the bit is in a normal state in a case where the first storage element is in a first state different from a second state of a second storage element of the at least two storage elements, wherein the plurality of states includes the first state and the second state; and determine that the bit is in an abnormal state in a case where: the at least two storage elements are in the same state, wherein the same state corresponds to one of the first state of the second state ([0001] and [0029]), and a potential of the first signal line is substantially equal to an intermediate potential between a potential of the respective second signal line of the first storage element and a potential of the respective second signal line of the second storage element ([0048-0049]). Herein it is disclosed by Tomishima that the MTJ values are considered correct when they are opposite values and it is otherwise detected as an error when a bit flip situation has occurred and both MTJ values reflect the same logic value. Each MTJ device forming the complimentary bit cells is indicated via the magnetization device representing different storage values. The word line may be the first signal line connected to a transistor element as claimed as both portions of the MTJ devices are connected to and each device has a respective BL and BLB line which may be considered as the respective second signal lines. These lines are connected to the respective transistor at different points which may be interpreted as opposite ends of the transistor. As disclosed by Tomishima, it is determined that there is an error exhibited by the MTJ devices when the bit cells output the same value. This is determined when the BL and BLB lines have the same voltage level thereby causing the read out value by the sense amplifier to be the same. In this manner, the first signal line may be the same potential as the intermediate voltage causing the voltage to charge respective lines to output the same state thereby indicating an abnormal state in the operation of the device. This is further supported by Saito as disclosed in Paragraphs [0111-0113] that the values read out by the sense amplifier are determined based on the current through the MTJ devices. Claim 15 is rejected on a similar basis as claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of Saito and further in view of Fillingim (US 2011/0307758).

Regarding claim 2, Tomishima and Saito do not explicitly disclose the semiconductor storage device according to claim 1, wherein a first set of storage elements of the plurality of storage elements includes the least two storage elements, the control unit is further configured to assign, in a case where the bit is in the abnormal state, a second set of storage elements of the plurality of storage elements to the bit, and the second set of storage elements is different from the first set of storage elements. Regarding this limitation, Fillingim discloses in Paragraph [0178] “If erase block 1 of a storage element SSS0.0 216a is damaged, experiencing errors due to wear, etc., or cannot be used for some reason, the remapping module 430 could change the logical-to-physical mapping for the logical address that pointed to erase block 1 of virtual erase block 1. If a spare erase block (call it erase block 221) of storage element SSS 0.0 216a is available and currently not mapped, the remapping module 430 could change the mapping of virtual erase block 1 to point to erase block 221 of storage element SSS 0.0 216a, while continuing to point to erase block 1 of storage element SSS 1.0 216b, erase block 1 of storage element SSS 2.0 (not shown) . . . , and to storage element M.0 216m.” Herein it is disclosed by Fillingim that a portion of a storage element is determined to not be usable, data is then transferred to a new location to address the detected error. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when an error is determined as disclosed by Tomishima and Saito, the data corresponding to the location where the error is determined is then transferred to a new location to store the data as disclosed by Fillingim when the data cannot be corrected at the location with the determined error. Tomishima, Saito and Fillingim are analogous art because they are from the same field of endeavor of managing data errors in storage.
Regarding claim 3, Fillingim further discloses the semiconductor storage device according to claim 2, wherein the control unit is further configured to control association of a hardware address of each storage element of the second set of storage elements with a software address of the bit for the assignment of the second set of storage elements to the bit ([0178]). Herein it is disclosed that the logical to physical address mapping is changed to update the location of the data to be associated with the new storage location.

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomishima in view of Saito and further in view of Giterman et al. (US 2019/0295633).

Regarding claim 6, Tomishima does not explicitly disclose the semiconductor storage device according to claim 5, wherein the control unit is further configured to control a connection between the at least two storage elements in parallel in the case where the first data is written to the bit; and control the connection between the at least two storage elements in series in a case where the first data is read from the bit. Regarding this limitation, Giterman discloses in Paragraph [0142-0145] “[0142 Write operations to bitcells 310 and 320 are triggered by a common write trigger input (WWL). [0144] Optionally, write and read operations to CDMR memory cell 305 are performed in parallel. [0145] Alternately, write and/or read operations to CDMR memory cell 305 are performed in series.” Herein it is disclosed by Giterman that write operation to the complementary bits may occur in parallel thereby programming both portions of the complementary storage simultaneously. Furthermore, it is noted that read operations may be performed in series thereby reading one value of the complementary storage and then the second value thereby reading both values together. In this manner, it is presented that the portions of the complementary storage may be interacted with in a parallel fashion and serial fashion is disclosed by Giterman. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to interact with the storage in parallel and serial fashion in order to reduce power consumption requirements for reading and writing data (Giterman [0180]). Tomishima, Saito and Giterman are analogous art because they are from the same field of endeavor of managing complementary storage elements.
Regarding claim 8, Saito further discloses the semiconductor storage device according to claim 6, wherein the first voltage higher than a threshold value, the control unit is further configured to control a potential difference between the first signal line and each second signal line of the plurality of second signal lines; control, in the case where the first data is written to the bit, the application of the first voltage that is higher than the threshold value to each storage element of the at least two storage elements, wherein the application of the first voltage is controlled based on the control of the potential difference; and control, in the case where the first data is read from the bit, the application of a second voltage lower than the threshold value to each storage element of the at least two storage elements, wherein the application of the second voltage is controlled based on the control of the potential difference, and the first data read from the bit corresponds to the potential of the first signal line ([0086] and [0090] “[0086] FIG. 7A and FIG. 7B illustrate voltages applied to the bit line 151, the control gate 141c, the memory gate 142e, the source line 153, and the WELL region 140g, in the write operation, the erase operation, and the read operation. FIG. 7A illustrates the case where the erase operation is performed by the method called BTBTHH (Band-to-band Tunneling Hot Hole) to be described later. According to FIG. 7A for example, at the time of the write operation, a voltage of 0V is applied to the bit line 151, a voltage of 1.5V is applied to the control gate 141c, a voltage of 10V is applied to the memory gate 142e, a voltage of 6V is applied to the source line 153, and a voltage of 0V is applied to the WELL region 140g. [0090] FIG. 8 illustrates the outline of the threshold voltage of the memory cell in a write state and an erase state. In the memory cell 140, the threshold voltage of the memory transistor 142 is changed by injecting a charge into the nitride layer 142c. For example, the threshold voltage of the memory transistor 142 in the write state in which an electron has been injected into the nitride layer 142c becomes higher than the threshold voltage in the neutral state in which neither an electron nor a hole exists in the nitride layer 142c, as illustrated in FIG. 8. And [0192-0193]). Herein it is disclosed by Saito that for write operations, a threshold voltage is required for changing the state of the memory element to therefore write data as requested. Furthermore, as noted by Figures 7A and 7B, set voltages are applied to the signal lines suitable for read and write operations. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply voltages at each signal line as disclosed by Saito in order to perform read and write operations as would be performed by Tomishima and Giterman in combination in order to read the complementary memory and avoid data rewrite when it is unnecessary (Saito [0091]).
Regarding claim 9, Tomishima further discloses the semiconductor storage device according to claim 8, further comprising a second transistor connected to the second storage element, wherein each of the first transistor and the second transistor is a selection transistor and each of the first transistor and the second transistor is configured to selectively switch an electrical connection between the first signal line and a respective second signal line of the plurality of second signal lines via a respective storage element of the at least two storage elements ([0022]). Herein it is disclosed a transistor is coupled to each MTJ device and the transistors contribute to the read and write operations of the complementary storage element by directing current flow as designed.
Regarding claim 10, Saito further discloses the semiconductor storage device according to claim 8, wherein the control unit is further configured to control, in the case where the first data is written to the bit, the potential of one of the first signal line or each second signal line of the plurality of second signal lines such that the potential of the one of the first signal line or each second signal line is higher than the potential of other of the one of the first signal line or the each second signal line, and different data is read from the bit based on whether the potential of the first signal line is higher or lower than the intermediate potential (Figure 7A and 7B and corresponding disclosure and [0109-0128]). Herein it is disclosed the voltage levels for the different signal lines according to read or write operations. Furthermore, in regards to an intermediate potential, which the reference potential of Saito is found analogous to, the data read out from the complementary storage element may be different depending on the value.
Regarding claim 11, Tomishima and Saito further disclose the semiconductor storage device according to claim 10, wherein the control unit is further configured to control, in the case where the first data is written to the bit, the potential of each second signal line of the plurality of second signal lines such that the potential of the each second signal line is a reference potential; control, in the case where the first data is written to the bit, the potential of the first signal line such that the potential of the first signal line is higher than the reference potential; control, in the case where second data is written to the bit, the potential of the first signal line such that the potential of the first signal line is the reference potential; and control, in the case where the second data is written to the bit, the potential of each second signal line of the plurality of second signal lines such that the potential of the each second signal line is higher than the reference potential, wherein the first data is read from the bit in a case where the potential of the first signal line is higher than the intermediate potential, and the second data is read from the bit in a case where the potential of the first signal line is lower than the intermediate potential (Saito Figure 7A and 7B and corresponding disclosure and [0109-0128]). Herein it is disclosed by Saito that the voltage level with respect to the reference potential may dictate whether the read out value is either one or zero. Furthermore, as disclosed by Tomishima, the direction of the current flow may dictate which values are programmed to the complementary storage element. Therefore, when the first signal line is higher than the reference potential, otherwise identified as the intermediate potential, then one value is read and when the first signal line is lower than the reference potential, another value is read. The Examiner notes that “first data” and “second data” is not otherwise defined by the claim nor is explicitly identified in the originally filed specification as to a particular definition. For the current action it is interpreted under broadest reasonable interpretation as different data values corresponding to one or zero.
Regarding claim 12, Tomishima and Saito further disclose the semiconductor storage device according to claim 10, wherein the control unit is further configured to control, in the case where the first data is written to the bit, the potential of the first signal line such that the potential of the first signal line is a reference potential; control, in the case where the first data is written to the bit, the potential of each second signal line of the plurality of second signal lines such that the potential of the each second signal line is higher than the reference potential; control, in the case where second data is written to the bit, the potential of each second signal line of the plurality of second signal lines such that the potential of the each second signal line is the reference potential; and control, in the case where the second data is written to the bit, the potential of the first signal line such that the potential of the first signal line is higher than the reference potential, wherein the first data is read from the bit in a case where the potential of the first signal line is lower than the intermediate potential, and the second data is read from the bit in a case where the potential of the first signal line is higher than the intermediate potential (Saito Figure 7A and 7B and corresponding disclosure and [0109-0128]). The Examiner notes that the limitations are effectively the opposite behavior of the limitations recited in claim 11. Claim 12 is rejected on a similar basis as claim 11 as it would be obvious to one of ordinary skill in the art that being capable of performing the limitations as recited in claim 11, the techniques may be similarly applied as recited in claim 12 for writing and reading out data in the opposite manner.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135